SIMON, Justice.
This is a suit on an open account for goods and material sold and delivered by plaintiff, Valentine & Company, Inc., to the defendant, New Orleans Paint & Color Co., Inc., aggregating the sum of $6,915.45.
In his answer defendant sets forth that the balance due plaintiff on said open account is $1616.71, and he accordingly deposited said admitted balance in the Registry of the Civil District Court.
The district judge rendered judgment in favor of plaintiff for the full amount claimed by it, namely: $6,915.45, plus legal interest from September 1, 1953, from which judgment defendant appeals.
Subsequent to the filing of brief on behalf of defendant-appellant, a motion, signed by *762counsel for both litigants herein, was filed in this Court, informing us that an agreement for the settlement of this litigation had been satisfactorily effected between plaintiff and defendant and requesting that the judgment of the district court be affirmed as rendered, with the right granted to defendant-appellant to withdraw its brief.
For these reasons, the judgment of the lower court is affirmed, with the right granted to defendant-appellant to withdraw its printed brief; all costs to be borne by the defendant-appellant.